296 F.2d 724
George PATSKAN, Appellant,v.Raymond J. BUCHKOE, Warden State House of Correction andBranch Prison, Appellee.
No. 14557.
United States Court of Appeals Sixth Circuit.
Dec. 12, 1961.

1
James G. Lutz, Court appointed, Cincinnati, Ohio (George Patskan, Marquette, Mich., in pro. per., on the brief), for petitioner-appellant.


2
Joseph B. Bilitzke, Sol.  Gen. Dept. of the Atty. Gen., lansing, Mich.  (Paul L. Adams, Atty. Gen., Perry A. Maynard, Asst. Atty. Gen., Lansing, Mich., on the brief), for appellant-appellee.


3
Before MARTIN and CECIL, Circuit Judges, and DARR, Senior District judge.

ORDER.

4
This appeal is from an order denying a writ ofhabeas corpus to a state prisoner, and was duly heard upon the briefs of appellant and the brief of the Attorney General of Michigan.


5
It appears from the record and by admission of appellant's counsel that appellant is not presently unlawfully restrained.  Even if the appellant's contentions were correct, his release is dependent upon the discretion of the state parole authorities.


6
A writ of habeas corpus will not issue without unlawful restraint of applicant's liberty.  Parker v. Ellis, 362 U.S. 574, 80 S.Ct. 909, 4 L.Ed.2d 963.


7
The judgment of the District Court must be affirmed.


8
Is is so ordered.